January 14, 2010 Putnam Investments One Post Office Square Boston, MA 02109 Sheila Stout, Esq. Division of Investment Management Securities and Exchange Commission treet, NE Washington, DC 20549 Re: Forms N-SAR for Putnam Money Market Fund (Reg. Nos. (2-55091) (811-02608)), Putnam Tax Exempt Money Market Fund (Reg. Nos. (33-15238) (811-05215)), Putnam VT Money Market Fund, a series of Putnam Variable Trust (Reg. No. (33-17486) (811-05346)), Putnam Money Market Liquidity Fund, a series of Putnam Funds Trust (Reg. Nos. (33-515) (811- 07513)) (collectively, the Registrants) Dear Ms. Stout: Per our telephone conversation on January 8, 2010, attached please find Amended Forms N-SAR for the applicable Registrants, which amend Item 74 in response to your request on our telephone conversation, in each case, for the fiscal periods set forth below: 1. The Putnam Money Market Fund (Reg. Nos. (2-55091) (811-02608)) (for the fiscal periods ended September 30, 2009, March 31, 2009, September 30, 2008 and March 31, 2008); 2. The Putnam Tax Exempt Money Market Fund (Reg. Nos. (33-15238) (811-05215)) (for the fiscal periods ended September 30, 2009, September 30, 2008 and March 31, 2008); and 3. The Putnam VT Money Market Fund, a series of Putnam Variable Trust (Reg. No. (33- 17486) (811-05346)) (for the fiscal periods ended June 30, 2009, December 31, 2008, June 30, 2008, December 31, 2007 and June 30, 2007). As we discussed, amended Forms N-SAR have not been included for the applicable Registrants for the following fiscal periods because Item 74 of the previously filed Forms N-SAR is not being amended for any of these Registrants at this time: 1. The Putnam Money Market Liquidity Fund, a series of Putnam Funds Trust (Reg. Nos. (33-515) (811- 07513)) for the fiscal period ended September 30, 2009; and 2. The Putnam Tax Exempt Money Market Fund (Reg. Nos. (33-15238) (811-05215)) for the fiscal period ended March 31, 2009. Please contact me at 1-800-225-2465, ext. 14824 if you need any further information with respect to this request. Very truly yours, /s/Anne Marie Duffy Anne Marie Duffy Vice President - Counsel Putnam Investments
